DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination. 
The application, filed 05/21/2019, is a continuation in part of 15895836, filed 02/13/2018, which claims priority from provisional application 62511113, filed 05/25/2017.

Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "environmental condition". Various locations in the Application description repeat this term without elaboration. Merely repeating a term does not rise to a level of a definition of a term. In the absence of an elaboration of any special meanings for such term in the claims and Application description, there are no distinguishing features claimed. Therefore throughout the prosecution of this application, the claims have been given a broad reasonable interpretation in light of the Application description according to definitions of these terms well known to any one of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an equipment controller configured to, a model predictive maintenance system configured to, and an equipment service scheduler configured to in claims 1, 3-7, 14, 16, 17, 19, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified equipment controller, model predictive maintenance system, and equipment service scheduler configured to, a corresponding structure in the specification reads: 

[0150]… Equipment controller 828 can be configured to control connected equipment 610 to affect a variable state or condition in building…
[0260] Equipment service scheduler 1100 is shown to include a processing circuit 1102… processing circuit 1102 includes a processor 1104 and/or a memory…".

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following:
The specification lacks the section “Field of the Invention”. 
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading: 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC (See 37 CFR 1.52(e)(5) and MPEP 608.05. Computer program listings (37 CFR 1.96(c)), “Sequence Listings” (37 CFR 1.821(c)), and tables having more than 50 pages of text are permitted to be submitted on compact discs.) or
REFERENCE TO A “MICROFICHE APPENDIX” (See MPEP § 608.05(a). “Microfiche Appendices” were accepted by the Office until March 1, 2001.) 
(e) BACKGROUND OF THE INVENTION.
(1) Field of the Invention…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Wetzer, (Wetzer hereinafter) U.S. Patent 7457762 taken in view of Discenzo, (Discenzo hereinafter) U.S. Patent No. 8,126,574 (see IDS dated 05/21/2019).
As to claim 1, Wetzer discloses an automatic work order generation (see "generating work orders" in col. 8, lines 35-39) system (see "computer software and hardware… for practicing the invention" in col. 8, lines 62-63) for model predictive maintenance (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) of building equipment (see "facilities may be considered to be parts of the infrastructure , the automatic work order generation system comprising: a model predictive maintenance system comprising… wherein the model predictive maintenance system is configured to (see "computer software and hardware… for practicing the invention" in col. 8, lines 62-63) perform a predictive optimization to determine a service time at which to service the building equipment (see "service time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); and an equipment service scheduler (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11) configured to (see "computer software and hardware… for practicing the invention" in col. 8, lines 62-63): determine whether any service providers are available to perform equipment service within a predetermined time range of the service time (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44); in response to determining that one or more of the service providers are available to perform the equipment service within the predetermined time range, select a service provider and an appointment time from the one or more available service providers based on one or more service provider attributes of each of the one or more available service providers (see "appointment time" as "time  generate a service work order for the service provider and the appointment time; and transmit the service work order (see "appointment time" as "when it is to be performed", "generating work orders. The work orders… include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the service provider to schedule a service appointment at the appointment time for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8).
While Wetzer discloses work order generation for model predictive maintenance of building equipment, Wetzer does not disclose an equipment controller configured to operate the building equipment to affect an environmental condition of a building. 
Discenzo discloses an equipment controller configured to operate the building equipment to affect an environmental condition of a building (see "control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… Prognostics… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56).

Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Discenzo with Wetzer, because Discenzo points out that “Prognostics with control provides the foundation for overall process optimization with regard to… efficiency, business strategies, maintenance costs, or financial performance” (see col. 22, line 66 – col. 23, line 2), and as a result, Discenzo reports that "the subject invention can be employed in connection with initial specification, layout and design of an industrial automation system (e.g., process, factory) such that high-level business objectives (e.g., expected revenue, overhead, throughput, growth) are considered in connection with predicted machine characteristics (e.g., life cycle cost, maintenance, downtime, health, efficiency, operating costs) so as to converge on specifications, layout, and design of the industrial automation system so that a mapping to the high-level business objectives is more closely met as compared to conventional schemes where such layout and design is performed in more or less an ad hoc, manual and arbitrary manner. Integrating information regarding opportunities for real-time prognostics and optimizing control can influence the initial design and configuration of the system to provide additional degrees of freedom and enhance the capability for subsequent prognostics and optimizing and compensating control" (see col. 5, lines 44-61).
As to claim 5, Wetzer discloses wherein the equipment service scheduler is configured to search a database of service providers to identify the one or more available service providers and to determine the one or more service provider attributes of each of the one or more available service providers (see "attributes" as "skill specialty… and any necessary certification of the technician", "determining the resource requirements for each maintenance task in the maintenance task database… include… labor… labor requirements include not only the hours of labor required but… skill specialty required and any necessary certification of the technician required to perform the maintenance task" in col. 5, lines 44-54).
As to claim 7, Wetzer discloses wherein the equipment service scheduler is configured to: provide the service provider and the appointment time to a user for approval (see "appointment time" as "time window during which to perform… task", "optimizers… to develop an optimized plan… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… system may… provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19); and generate the service work order in response to receiving approval from the user (see "After optimizing the resource plan… create allocation transactions… generating work orders" in col. 8, lines 20-39).

Claims 2-4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzer taken in view of Discenzo as applied to claim 1, and further in view of Christopher R. Wilson, (Wilson hereinafter) U.S. Patent 7464046.
As to claim 2, while Wetzer discloses wherein the one or more service provider attributes include service provider availability (see "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42),  (see "optimization may account more for costing models" in col. 7, lines 48-50), Wetzer and Discenzo fail to disclose service provider rating.
Wilson discloses service provider rating (see "rating" as "technician ability", "technician capability data 242 may include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics may be used in determining assignments of service requests" in col. 7, lines 2-15).
Wetzer, Discenzo, and Wilson are analogous art because they are related to maintenance/service.

As to claim 3, while Wetzer discloses an equipment service scheduler, Wetzer and Discenzo fail to disclose determine a score for each of the one or more available service providers based on the one or more service provider attributes.
Wilson discloses determine a score for each of the one or more available service providers based on the one or more service provider attributes (see "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7).
As to claim 4, while Wetzer discloses an equipment service scheduler, Wetzer and Discenzo fail to disclose select the service provider with a highest score from the one or more available service providers.
Wilson discloses select the service provider with a highest score from the one or more available service providers (see selecting technician based on "capabilities and… historical statistic", "process these service requests and determine which technician should be assigned the service request. This determination may be made in part based on a technician's 
As to claim 6, while Wetzer discloses an equipment service scheduler, Wetzer and Discenzo fail to disclose select the service provider based on a rating equal to or greater than a predetermined value set by a user.
Wilson discloses select the service provider based on a rating equal to or greater than a predetermined value set by a user (see "rating" as "technician ability", "technician capability data 242 may include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics may be used in determining assignments of service requests" in col. 7, lines 2-15).
As to claim 8, Wetzer discloses a method for automatically generating a service work order (see "generating work orders" in col. 8, lines 35-39), the method comprising… performing a predictive (see predict as "forecast", "developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) optimization of the building equipment; determining a recommended service time at which to service the building equipment based on the predictive optimization (see "service time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of determining whether any service providers are available to perform servicing on the building equipment within a time range of the recommended service time (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44)… in response to determining that one or more of the service providers are available to perform servicing on the building equipment within the time range, selecting one of the one or more available service providers and one of the one or more service provider availability times (see "availability times" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19) based on at least one of:  (see "optimize that resource plan… optimization may account… for costing models" in col. 7, lines 48-54; "cost models include personnel cost, employment cost" in col. 7, lines 13-19);  generating the service work order for the selected service provider; and providing the service work order (see "generating work orders. The work orders… include detailed instructions to a maintenance technician of a maintenance task to the selected service provider to schedule a service appointment for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8)...
While Wetzer discloses generating a service work order, Wetzer does not disclose operating building equipment to affect an environmental condition of a building. 
Discenzo discloses operating building equipment to affect an environmental condition of a building (see "control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… Prognostics… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56).
While Wetzer discloses determining whether any service providers are available to perform servicing on the building equipment within a time range of the recommended service time and providing the service work order to the selected service provider to schedule a service appointment for the building equipment; Wetzer and Discenzo fail to disclose and one or more service provider availability times… at the selected service provider availability time.
Wilson discloses  (see "availability times" in "schedule data", "technician data… include… schedule data, and availability data" in col. 6, lines 64-67)… provider availability time (see "service work order" as service request, "In determining when incoming service requests are to be processed … appointment clock module 236 may monitor workforce statistical data 244, work load statistical data 246, technician data 240 and service request data 248 to determine what clock time to provide. The user interface 228 may also access the appointment clock module 236 to establish appointment window parameters" in col. 8, lines 23-31). 
Wetzer, Discenzo, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer and Discenzo, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… Such a system 114 may include a Global Positioning System (GPS) locator associated with service delivery vehicles. Location data from the geo-location system 114 may be used in determining efficient assignment of technicians to a particular service request. Such location data may be used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician may be preferably assigned to a particular service request" (see col. 4, lines 3-14),
As to claim 9, Wetzer discloses providing a request for authorization to a user, wherein the request comprises the selected service provider and the selected service provider availability time (see "availability time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or  receiving approval from the user to schedule the service appointment; and performing the steps of generating the service work order and providing the service work order to the selected service provider in response to receiving authorization from the user (see "optimize that resource plan… optimization… may come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54).
As to claim 10, Wilson discloses determining a score for each of the one or more available service providers (see "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7) and service provider availability times (see "service support system 102 may also take into account the various statistics associated with workforce and work load availability. The service support system 102 may utilize these statistics to determine available windows for appointments" in col. 4, lines 43-48; "availability times" in "schedule data", "technician data… include… schedule data, and availability data" in col. 6, lines 64-67) based on ; and selecting the service provider and the service provider availability time with a highest score (see "cost of service associated with… available service providers" as "associated costs", "in determining efficient assignment of technicians to a particular service request… technician capabilities, historical technician 
As to claim 11, Wetzer discloses receiving… the cost of service from each of the one or more available service providers (see "receiving" as "obtaining", "obtaining activity based cost models for the resources. These cost models include expected cost of various processes and sub-processes and organizational units within a maintenance, repair and overhaul (MRO) business organization. These cost models include personnel cost, employment cost, raw material cost, cost of consumable items, and any special facility costs" in col. 7, lines 13-19) and Wilson discloses (see "availability times" in "schedule data", "Databases may be provided for technician data… technician data… include… schedule data, and availability data" in col. 6, lines 61-67).
As to claim 12, Wetzer discloses identifying the one or more available service providers and at least one of the cost of service (see "select specific options that are desired", "optimize that resource plan… optimization may account... for costing models and may come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54) (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54; "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42) from a service provider recommendation service (see "establishing a maintenance task database... This database is inclusive of the recommended maintenance tasks for each end item as well as any additional work predicted as a work requirement" in col. 5, lines 5-16).
As to claim 13, Wetzer discloses storing (see "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time the one or more available service providers for future service scheduling (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54; "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42).
As to claim 14, Wetzer discloses an automatic work order generation (see "generating work orders" in col. 8, lines 35-39) system (see "computer software and hardware… for practicing the invention" in col. 8, lines 62-63) for model predictive maintenance (see predict as "forecast","developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) of building equipment (see "facilities may be considered to be parts of the infrastructure resources, which also may comprise… facilities, parts of facilities… diagnostic equipment, test equipment, and computer-based support systems" in col. 5, lines 54-59), the automatic work order generation system comprising: a model predictive maintenance system comprising… wherein the model predictive maintenance system (see "developing a preliminary resource plan for the maintenance task to be performed within a specified time window. This resource plan is based on... resource requirements... resource availability... maintenance execution status... and the cost models... Resource planning tools takes all of these constraints and applies algorithms and modeling and forecast analysis to develop an preliminary resource plan" in col. 7, lines 20-28) is configured to (see "computer software and hardware… for practicing the invention" in col. 8, lines 62-63) perform a predictive optimization to determine a service time at which to service the building equipment (see "service time" as "time window during which to perform the first task", "optimizers… allow and an equipment service scheduler configured to: determine whether any service providers are available to perform equipment service within a predetermined time range of the service time (see "determining the resources available for a specified time window… include the individual technicians that are available with definition of their skills sets, certification, crew assignments, and/or other allocations of those technicians" in col. 6, lines 40-44); in response to determining that one or more of the service providers are available to perform the equipment service within the predetermined time range, provide a user… the one or more available service providers with available appointment times (see "appointment time" as "time window during which to perform the first task", "optimizers… allow human intervention to develop an optimized plan. For example… If a first task requires the completion of a second task before performing the first task, the system may identify several time windows within which the second task has already been planned… evaluate relative cost of performing the first task either in the present time window or in a second time window or in later time windows when the second task is planned. The system may then provide the user with the option to select which time window during which to perform the first task" in col. 8, lines 4-19)… generate a service work order for the service provider and the appointment time selected by the user (see "select specific options that are desired", "optimize that resource plan… optimization… may come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54); and transmit the service work order (see "appointment time" as "when it is to be performed", "generating work orders. The work orders… include detailed instructions to a maintenance technician of a maintenance task to be performed, when it is to be performed" in col. 8, lines 35-39) to the service provider to schedule a service appointment at the appointment time for the building equipment (see "managing the maintenance, repair or overhaul of equipment and for planning, scheduling and allocating the resources required for the maintenance tasks" in col. 2, lines 8-11; "establishing… include identifying the database and/or establishing a communication link with the database, and/or communicating with the database" in col. 4, lines 14-20; "establishing a maintenance task database comprising a description of maintenance task to be performed within a specified time window" in col. 5, lines 5-8).
While Wetzer discloses work order generation for model predictive maintenance of building equipment, Wetzer does not disclose an equipment controller configured to operate the building equipment to affect an environmental condition of a building. 
Discenzo discloses an equipment controller configured to operate the building equipment to affect an environmental condition of a building (see "control… utilizing… rate of degradation and remaining useful life of machinery under… operating conditions... changing the operating mode to achieve a designated operating lifetime… Prognostics… to control the residual lifetime of machinery” in col. 22, line 48 – col. 23, line 56).
While Wetzer discloses provide a user… the one or more available service providers with available appointment times, Wetzer and Discenzo fail to disclose with a list of.
Wilson discloses  (see reporting and manipulating to assign technicians for appointment windows via a user interface, "A user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42); receive a service provider and an appointment time selected by the user (see 
Wetzer, Discenzo, and Wilson are analogous art because they are related to maintenance/service.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Wilson with Wetzer and Discenzo, because Wilson discloses a service support system, which includes a service request interface, a dispatch system interface, and a service assignment module (see col. 1, lines 28-30), and as a result, Wilson reports that "the service support system 102 may also have access to a geo-location system… Such a system 114 may include a Global Positioning System (GPS) locator associated with service delivery vehicles. Location data from the geo-location system 114 may be used in determining efficient assignment of technicians to a particular service request. Such location data may be used in conjunction with technician capabilities, historical technician statistics, and associated costs to determine which technician may be preferably assigned to a particular service request" (see col. 4, lines 3-14),
As to claim 15, Wilson discloses wherein the list displays one or more service provider attributes including at least one of: a service provider availability; a service provider rating (see service provider availability in reporting and manipulating to assign technicians for appointment windows via a user interface, "A user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42; "rating" as "technician ability", "technician capability data 242 may include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics may be used in determining assignments of service requests" in col. 7, lines 2-15); and a service cost.
As to claim 16, while Wetzer discloses an equipment service scheduler, Wetzer fails to disclose determine a score for each of the one or more available service providers based on one or more service provider attributes.
Wilson discloses determine a score for each of the one or more available service providers based on one or more service provider attributes (see "As tasks associated with service orders are complete, job statistics associated with technicians may be developed and stored… a scoring interface 222 is provided which may interact with technician scoring systems such as Techscore that store technician efficiency data" in col. 6, lines 3-7), wherein the list displays the score for each of the one or more available service providers (see user interface displaying scores, "interfaces 206 may take various forms such as terminal emulators… application interfaces… web-based and/or Java-based interfaces, among others. The interfaces… include… a scoring interface… a user interface" in col. 5, lines 1-10; Fig. 1, item Nos. 116-102-108).
As to claim 17, Wetzer discloses wherein the equipment service scheduler is configured to: determine an optimal service provider and appointment time (see "select specific options that are desired", "optimize that resource plan… optimization… may come up with alternatives that require human intervention to select specific options that are desired, which will then cause the optimizer to reiterate back to the resource planning tools to re-execute the schedules" in col. 7, lines 48-54); and Wilson discloses wherein the list indicates the optimal (see "assigning the service request to a technician from a pool of technicians based at least in part on an historical performance statistic" in col. 2, lines 21-23) service provider and appointment time (see user interface indicating technician assignment and appointment window, "user interface… to manipulate appointment window parameters… user interface… to manipulate technician assignment" in col. 3, lines 34-38).
As to claim 18, Wilson discloses wherein the one or more available service providers of the list have a rating equal to or greater than a predetermined value set by the user (see "rating" as "technician ability" and user interface allowing user manipulate assignment of technicians with ability above a mean or median, "A user interface… for the service support system 102 to… assign technicians… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42; "technician capability data 242 may include statistical data associated with the past performance of technicians for… input regarding technician ability… technician capability data 242 and statistics may be used in determining assignments of service requests. For example, a mean or median completion time associated with a specific task associated with a service request may be used in determining whether a particular technician should be assigned to a service request" in col. 7, lines 2-15).
As to claim 19, Wetzer discloses wherein the equipment service scheduler further is configured to search a database of service providers to identify the one or more available service providers (see "determining the resource requirements for each maintenance task in the maintenance task database… include… labor" in col. 5, lines 44-54) and the available appointment times (see "determining the resources available for a specified time window… include the individual technicians that are available" in col. 6, lines 40-42).
As to claim 20, Wilson discloses wherein the equipment service scheduler is configured to provide a notification to the user regarding the scheduled service appointment, wherein the notification comprises the list (see notifying a user via a user interface allowing user manipulate assignment of technicians for appointment windows, "A user interface… for the service support system 102 to… assign technicians… determine appointment clocks and windows… manage custom reports, manipulate assignment parameters, and manage other data" in col. 3, lines 36-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Osman Ahmed, U.S. Pre–Grant publication 20180046149, discloses "[0039] Example meta data includes employee… performance, such as… review ratings".
Don Weigel and Buyang Cao, "Applying GIS and OR Techniques to Solve Sears Technician-Dispatching and Home Delivery Problems", discloses "we developed an objective function that includes travel time (distance), the duration of routes, the penalties of time-window violation, and waiting (free) time (see page 117, last paragraph) and "A view environment module is fully integrated with the GIS and has standard GIS display capabilities. It can… select an individual technician or driver and assign him or her to a new seed point location" (see page 115, next to last paragraph).
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/JUAN C OCHOA/		6/5/21Primary Examiner, Art Unit 2127